Case: 4:15-cr-00404-HEA-NAB Doc. #: 2425 Filed: 10/21/19 Page: 1 of 5 PageID #:
                                    12173


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                        Plaintiff,               )
                                                 )       No. S5-4:15 CR 404 (3) HEA (NAB)
        vs.                                      )
                                                 )       This is a Capital Case
ANTHONY JORDAN,                                  )
                                                 )
                        Defendant.               )

                 MOTION TO DISMISS COUNTS ONE AND THIRTEEN
                     OF THE FIFTH SUPERCEDING INDICTMENT
               OR IN THE ALTERNATIVE FOR A BILL OF PARTICULARS

        Anthony Jordan, by and through counsel, J. William Lucco, Michael J. Gorla, Maria A.

Pedraza, James J. McHugh, Jr., and Hunter S. Labovitz, states the following to the Court

regarding the instant motion to dismiss Counts One and Thirteen of the fifth superseding

indictment or, in the alternative, for a bill of particulars:

        (1)     On December 20, 2018, a Fifth Superseding Indictment was filed in this matter.

                Anthony Jordan is charged in Counts One through Thirteen which include, inter

                alia, a narcotics charge (Count One) and a charge of possession of a weapon in

                furtherance of a drug trafficking offense (Count Thirteen).

        (2)     Since the original indictment was filed in this matter in August 2015, the

                Government has turned over almost 30,000 pages of discovery, none of which

                pertains to the acts alleged in Count One, and very little of which pertains to

                Count Thirteen.
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2425 Filed: 10/21/19 Page: 2 of 5 PageID #:
                                    12174


     (3)    Count One is alleged to have occurred between “January 2002 and August 27,

            2015.” See Fifth Superseding Indictment at page 2.

     (4)    Beyond alleging that a quantity in excess of 5 kilograms was involved in the

            alleged conspiracy, there are no specific dates, times, locations of the alleged

            transactions. Taken together with a time frame spanning thirteen and a half years,

            no reading of the indictment can be interpreted as providing adequate notice of

            the true nature of Count One.

     (5)    Without the requested relief, Count One is insufficient to put the defendant on

            notice as to the nature of the charge against him.

     (6)    Bearing in mind that Mr. Jordan was 15 years old in January 2002, a Bill of

            Particulars is especially necessary to the extent that the Fifth Superseding

            Indictment covers conduct which is alleged to have occurred between the ages of

            15 and prior to attaining the age of 18.

     (7)    Only once the defense receives the relief requested in this motion, together with

            discovery relating to this Count, can legal remedies and/or defenses related to Mr.

            Jordan’s status as a juvenile, be effectively pursued.

     (8)    Similarly, Count Thirteen lacks sufficient specificity to provide adequate notice of

            the nature of the charge.

     (9)    The Fifth Superseding Indictment alleges on December 23, 2013; April 11, 2014;

            August 7, 2015; August 27, 2015; and August 28, 2015, Mr. Jordan possessed a

            weapon in furtherance of the drug trafficking offenses contained in Count One.

            Id. at page 25.
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2425 Filed: 10/21/19 Page: 3 of 5 PageID #:
                                    12175


       (10)    The indictment fails to allege which weapons were possessed on each of the dates.

               Although the Notice of Forfeiture (NOF) lists eleven weapons, none of the listed

               weapons was recovered on the dates listed in Count Thirteen. As such, the NOF

               fails to provide any insight and/or adequate notice such that could be viewed as

               curing the deficiencies of the Count Thirteen.

       (11)    This Count does not state which corresponding drug trafficking offenses were

               allegedly committed on each of listed dates. Moreover, to the extent that Count

               Thirteen incorporates Count One by reference, the former lacks specificity, and is

               insufficient to put the defendant on notice as to the nature of the charge.

       (12)    Neither one of these counts of the Fifth Superseding Indictment provide enough

               information to prepare a defense.

       (13)    Furthermore, the lack of specificity, together with the lack of discovery, makes it

               impossible for the defense team to prepare for trial.

       (14)    Accordingly, both counts should be dismissed.

       WHEREFORE, Mr. Jordan respectfully requests that this Court dismiss Counts One and

Thirteen of the Fifth Superseding Indictment, or in the alternative, order a Bill of Particulars.

Furthermore, should the Court order a Bill of Particulars, the Government should also be ordered

to provide the defendant with discovery as to these counts pursuant to Fed. R .Crim. P. 16.

                                                      Respectfully submitted,

/s/ J. William Lucco                                  /s/ Michael J. Gorla
J. William Lucco, #01701835IL                         Michael J. Gorla, #26399MO
Lucco, Brown, Threlkeld & Dawson, LLP                 555 Washington Avenue, Suite 600
224 St. Louis Street                                  St. Louis, Missouri 63101
Edwardsville, Illinois 62025                          (314) 621-1617
(618) 656-2321                                        (314) 621-7448 - Facsimile
(618) 656-2363 - Facsimile                            Email: mjgorla@msn.com
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2425 Filed: 10/21/19 Page: 4 of 5 PageID #:
                                    12176


Email: blucco@lbtlaw.com

/s/ Maria A. Pedraza                      /s/James J. McHugh, Jr.
Maria A. Pedraza, #317458PA               James J. McHugh, Jr., #48308PA
Federal Community Defender for the        Federal Community Defender for the
Eastern District of Pennsylvania          Eastern District of Pennsylvania
601 Walnut Street, Suite 540W             601 Walnut Street, Suite 540W
Philadelphia, PA 19106                    Philadelphia, PA 19106
(215) 928-1100                            (215) 928-1100
(215) 928-1112 Facsimile                  (215) 928-1112 Facsimile
Email: maria_pedraza@fd.org               Email: james_mchugh@fd.org

/s/Hunter S. Labovitz
Hunter S. Labovitz, #204760PA
Federal Community Defender for the
Eastern District of Pennsylvania
601 Walnut Street, Suite 540W
Philadelphia, PA 19106
(215) 928-1100
(215) 928-1112 Facsimile
Email: hunter_s_labovitz@fd.org

Counsel for Defendant Anthony Jordan
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2425 Filed: 10/21/19 Page: 5 of 5 PageID #:
                                    12177


                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system upon the

following: Mr. Michael A. Reilly, Mr. Thomas S. Rea, Ms. Erin Granger, and Ms. Sonia

Jimenez, Assistant United States Attorneys, 111 South 10th Street, 20th Floor, St. Louis, Missouri

63102.


                                               /s/ Michael J. Gorla
                                               /s/ J. William Lucco
                                               /s/ Maria A. Pedraza
                                               /s/ James J. McHugh, Jr.
                                               /s/ Hunter S. Labovitz
                                               Attorneys for Anthony Jordan
